DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 1/27/2022 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 21, 22, 24, 25, and 29-50 are currently pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 recites the limitation "the edges" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 39 and 40 are necessarily rejected due to their dependency on rejected claim 38.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 22, 24, 25, 29-41, and 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2008/0091273 A1 to Hazebrouck (Hazebrouck).
Regarding at least claim 21  
Hazebrouck teaches a prosthetic knee system that includes a tibial tray, a non-rotating tibial insert, and a rotating tibial insert (abstract). 

    PNG
    media_image1.png
    625
    445
    media_image1.png
    Greyscale

Hazebrouck meets the limitations of an implant for repairing an articular cartilage defect site, the implant comprising: a top articulating portion (insert; 4304), the top articulating portion comprising: an articulating surface (4322); an engagement surface (base; 4328) positioned opposite the articulating surface; and a locking mechanism, comprising: a first locking segment positioned on the engagement surface, wherein the first locking segment comprises: at least two protrusions (at least two of the outwardly extending portions of the cruciform base) extending away from the engagement surface on a bottom of the top articulating portion; and recesses (at least two of the recesses between the outwardly extending portions of the cruciform base) extending into the engagement surface of the top articulating portion and positioned between the at least two protrusions; and a second locking segment (skirt; 4334) extending away from the engagement surface and positioned adjacent to the first locking segment, wherein the second locking segment forms a continuous protrusion surrounding the at least two protrusions and recesses (the skirt surrounds the base); and a supporting plate (tray; 4302), the supporting plate comprising a top surface (4310) and a bottom surface (4312), wherein the top surface of the supporting plate is coupled to the top articulating portion and the bottom surface of the supporting plate being configured to facilitate insertion into the articular cartilage defect site (paragraph 0266 discloses that the insert is coupled to the tray and is then embedded into the tibia/articular cartilage defect site).
Regarding at least claim 22
Hazebrouck teaches the implant of claim 21, wherein the implant has a cross- sectional shape, the cross-sectional shape being one of an oval, a rectangle, or an oblong shape (the tibial implant of Hazebrouck has an oblong shape).  
Regarding at least claim 24
Hazebrouck teaches the implant of claim 22, wherein the supporting plate further comprises: at least one implant fixation portion, wherein the at least one implant fixation portion is integrally connected to and extending away from the bottom surface of the supporting plate (the stem 4308 is shown to be integrally connect to and extending away from the bottom surface 4312 of the supporting plate/tray 4302).  
Regarding at least claim 25
Hazebrouck teaches the implant of claim 24, wherein the at least one implant fixation portion comprises: at least one stem (4308), wherein the at least one stem further comprises: a proximal cylindrical section; and a distal bone fixation section (fig. 98 shows a proximal cylindrical section and a distal bone fixation section), wherein at least two fins project away from a central axis of the at least one stem (fig. 51A shows flanges 1820 at the distal end of the stem).  
Regarding at least claim 29
Hazebrouck teaches the implant of claim 21, wherein the supporting plate comprises: an upper segment (top portion), wherein the upper segment is configured to couple to the engagement surface (the top portion of the plate/tray 4302 couples to the bottom portion of the insert 4304).  
Regarding at least claim 30 
Hazebrouck teaches the implant of claim 29, wherein the at least two protrusions have tapered edges (paragraph 0264, lines 14-20 of Hazebrouck teaches that the base may have other shapes, such as a star-shaped base which has tapered edges as shown in fig. 75; fig. 70 also shows protrusions with tapered edges).  
Regarding at least claim 31  
Hazebrouck teaches the implant of claim 30, wherein the upper segment comprises: at least two channels (extending portions of keyed opening 4318) recessed into the top surface of the supporting plate, wherein at least a portion of the edges of the at least two channels are tapered between a top surface of the upper segment and the at least one implant fixation portion (paragraph 0233 discloses tapered undercut recesses 2252 in the top surface of the plate/tray for use with a corresponding cross-shaped base/protrusions of the insert/top articulating portion; fig. 69-70).  
Regarding at least claim 32
Hazebrouck teaches the implant of claim 31, wherein the at least two protrusions form a cross-shape and a center point of each protrusion overlaps with a center point of the engagement surface (the protrusions of the base shown by Hazebrouck form a cross-shape where a center point of each protrusion overlaps with a center point of the engagement surface/base; fig. 97).  
Regarding at least claim 33
Hazebrouck teaches the implant of claim 32, wherein the at least two channels form a cross-shape wherein a center point of each of the channels overlaps a center point of the upper segment (fig. 97 shows that the channels form a cross-shape where a center point of each overlaps a center point of the upper segment/top portion of the plate).  
Regarding at least claim 34
Hazebrouck teaches the implant of claim 33, wherein the at least two protrusions of the engagement surface of the top articulating portion engage the at least two channels on the upper segment of the supporting plate (the cruciform shape of the base/engagement surface engages the cruciform opening of the tray/plate).  
Regarding at least claim 35
Hazebrouck teaches the implant of claim 34, wherein the at least two protrusions terminate before reaching an outer perimeter of the top articulating portion (the protrusions are shown to terminate before reaching the outer perimeter of the insert/top articulating portion), and wherein the at least two channels terminate before reaching an outer perimeter of the supporting plate (the channels are shown to terminate before reaching the outer perimeter of the plate/tray).  
Regarding at least claim 36 
Hazebrouck teaches the implant of claim 21, wherein the supporting plate further comprises: at least one stem (4308), wherein the at least one stem is integrally connected to and extending away from the bottom surface of the supporting plate (the stem is shown to be integrally connected to and extending away from the bottom surface of the plate/tray; fig. 98).  
Regarding at least claim 37
Hazebrouck teaches the implant of claim 36, wherein the at least one stem further comprises a plurality of fixation fins (fig. 51A shows flanges 1820 at the distal end of the stem).
Regarding at least claim 38
Hazebrouck teaches the implant of claim 36, wherein at least a portion of the edges of the at least two protrusions are tapered edges (paragraph 0264, lines 14-20 of Hazebrouck teaches that the base may have other shapes, such as a star-shaped base which has tapered edges as shown in fig. 75; fig. 70 also shows cross-shaped protrusions with tapered edges), wherein the at least two protrusions form a cross-shape and a center point of each protrusion overlaps with a center point of the engagement surface (the star and/or cruciform shaped bases include at least two protrusions forming a cross-shape where a center point of each protrusion overlaps with a center point of the engagement surface), and wherein the at least two protrusions terminate before reaching an outer perimeter of the top articulating portion (the protrusions terminate before reaching the outer perimeter; fig. 97, 70, and/or 75).  
Regarding at least claim 39
Hazebrouck teaches the implant of claim 38, wherein the supporting plate comprises: an upper segment (top portion) comprising: at least two channels recessed into the top surface of the supporting plate, wherein at least a portion of the edges of the at least two channels are tapered between a top surface of the upper segment and the supporting plate, wherein the at least two channels form a cross-shape, wherein a center point of each of the channels overlaps a center point of the upper segment (paragraph 0233 discloses tapered undercut recesses 2252 forming a cross-shape in the top surface of the plate/tray and having a center point that overlaps a center point of the upper segment; fig. 69-70), and wherein the at least two channels terminate before reaching an outer perimeter of the supporting plate (the channels terminate before reaching the outer perimeter of the plate; fig. 70); wherein the upper segment is configured to couple to the engagement surface.  
Regarding at least claim 40
Hazebrouck teaches the implant of claim 39, wherein the at least two protrusions of the engagement surface of the top articulating portion engage the at least two channels on the upper segment of the supporting plate (the protrusions/base on the insert/top articulating portion engage the channels on the plate/tray).  
Regarding at least claim 41  
Hazebrouck teaches the implant of claim 37, wherein the plurality of fins is at least two fins (fig. 51A shows two flanges/fins 1820 at the distal end of the stem).  
Regarding at least claim 50
Hazebrouck teaches the implant of claim 21, wherein the supporting plate comprises: a locking segment inset into the top surface, wherein the locking segment forms a continuous recess with a circumferential shape, and wherein the locking segment of the supporting plate couples with the second locking segment of the top articulating portion (at least one embodiment of Hazebrouck includes a recess/groove in the supporting plate that couples with the skirt/second locking segment of the top articulating portion as shown in fig. 92).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazebrouck.
Regarding at least claim 42  
Hazebrouck teaches the implant of claim 37, including fins (1820). However, Hazebrouck does not teach wherein the plurality of fins is at least four fins.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of fins taught by Hazebrouck such that there is at least four fins, since an increase in the number of fins will contribute to the prevention of lift-off.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the plurality of fins is at least four fins, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 43 
Hazebrouck teaches the implant of claim 37, including fins (1820). However, Hazebrouck does not teach wherein the plurality of fins is six fins.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of fins taught by Hazebrouck such that there is six fins, since an increase in the number of fins will contribute to the prevention of lift-off.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the plurality of fins is six fins, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 44  
Hazebrouck teaches the implant of claim 37, including a plurality of fins. However, Hazebrouck does not teach wherein the plurality of fins are tapered from the supporting plate to an insertion end.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins taught by Hazebrouck to specify that the plurality of fins are tapered from the supporting plate to an insertion end, in order to follow the shape of the stem for insertion into the bone.
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the plurality of fins are tapered from the supporting plate to an insertion end, in order to follow the shape of the stem for insertion into the bone, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 45
Hazebrouck teaches the implant of claim 44, wherein the insertion end is configured as at least one of a round end, an angled end and an oblique end (fig. 98 shows that the insertion end is configured as a round end).
Claims 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazebrouck in view of US Patent Application Publication No. 2003/0032961 A1 to Pelo et al. (Pelo).
Regarding at least claim 46
Hazebrouck teaches the implant of claim 37, including a plurality of fins. However, Hazebrouck does not teach, wherein each of the plurality of fins further comprise at least one notch.
Pelo teaches an anchoring device (80) having a head portion (82), a body portion (84) and a distal end (85), three angularly spaced rows of barbs (86) formed at least in part by longitudinally extending grooves (88), as well as three angularly spaced notches (90), which are provided to aid in grasping in delivery of the device (paragraph 0078; fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fins of Hazebrouck to include at least one notch, in order to provide aid in grasping in delivery of the device, as taught by Pelo. 
Regarding at least claim 47
Hazebrouck in view of Pelo teaches the implant of claim 46, including a plurality of fins each comprising at least one notch. However, Hazebrouck does not teach, wherein the at least one notch is proximate the supporting plate. 
Pelo teaches an anchoring device (80) having a head portion (82), a body portion (84) and a distal end (85), three angularly spaced rows of barbs (86) formed at least in part by longitudinally extending grooves (88), as well as three angularly spaced notches (90), which are provided to aid in grasping in delivery of the device (paragraph 0078; fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the fins of Hazebrouck in view of Pelo to specify that the notch is proximate the supporting plate, in order to provide aid in grasping in delivery of the device, as taught by Pelo. 
Regarding at least claim 48
Hazebrouck in view of Pelo teaches the implant of claim 47, including a plurality of fins that each comprise at least one notch. However, Hazebrouck does not teach, wherein the at least one notch is configured as an arcuate shape.  
Pelo teaches an anchoring device (80) having a head portion (82), a body portion (84) and a distal end (85), three angularly spaced rows of barbs (86) formed at least in part by longitudinally extending grooves (88), as well as three angularly spaced notches (90), which are provided to aid in grasping in delivery of the device (paragraph 0078; fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the fins of Hazebrouck in view of Pelo to specify that the notch is configured as an arcuate shape, in order to provide aid in grasping in delivery of the device, as taught by Pelo, depending on the shape of the tool used for grasping, particularly since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Regarding at least claim 49
Hazebrouck in view of Pelo teaches the implant of claim 46, including a plurality of fins that each comprise at least one notch. However, Hazebrouck does not teach, wherein the at least one notch has a depth, the depth extending from a bone interfacing surface to a central axis of the at least one stem.
Pelo teaches an anchoring device (80) having a head portion (82), a body portion (84) and a distal end (85), three angularly spaced rows of barbs (86) formed at least in part by longitudinally extending grooves (88), as well as three angularly spaced notches (90), which are provided to aid in grasping in delivery of the device (paragraph 0078; fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the fins of Hazebrouck in view of Pelo to specify that the notch has a depth, the depth extending from a bone interfacing surface to a central axis of the at least one stem, in order to aid in grasping in delivery of the device as taught by Pelo. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774